DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9-15 in the reply filed on 3/8/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umetani [US 2012/0099348 A1.]
Regarding claim 1, Umetani discloses a reactor/transformer, comprising:
- a plurality of windings [T1, T2];
- a coupling core configured to form a coupling closed magnetic circuit that magnetically couples the plurality of windings [figure 14c], the plurality of windings being wound around the coupling core; and
- an inductor core, which includes a main part, a first projection part projecting from one end of the main part, and a second projection part projecting from another end of the main part, each of the first projection part and the second projection part being magnetically connected to the coupling core, the inductor core forming an inductor closed magnetic circuit together with a part of the coupling core around which one winding of the plurality of windings is wound [figure 14c.]
Regarding claims 2-3, Umetani further discloses a plurality of the inductor cores and wherein the number of the plurality of windings and the number of the plurality of the inductor cores are the same [figure 14c] and wherein each of the number of the plurality of windings and the number of the plurality of the inductor cores is two. 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagoner et al. [US 2013/0301327 A1.]
Regarding claim 1, Wagoner et al.  discloses a reactor/transformer, comprising:
- a plurality of windings [228, 230];
- a coupling core configured to form a coupling closed magnetic circuit that magnetically couples the plurality of windings [figure 3B], the plurality of windings being wound around the coupling core; and
- an inductor core [234], which includes a main part, a first projection part projecting from one end of the main part, and a second projection part projecting from another end of the main part, each of the first projection part and the second projection part being magnetically connected to the coupling core, the inductor core forming an inductor closed magnetic circuit together with a part of the coupling core around which one winding of the plurality of windings is wound [figure 3B.]
Regarding claims 2-3, Wagoner et al. further discloses a plurality of the inductor cores and wherein the number of the plurality of windings and the number of the plurality of the inductor cores are the same [figure 3B] and wherein each of the number of the plurality of windings and the number of the plurality of the inductor cores is two. 
Regarding claim 4, Wagoner et al. inherently discloses the two windings have the same number of turns [figure 3B.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al.
Wagoner et al. discloses the cores [234] can be comprised of different materials to lower core losses and to lower costs.  Wagoner et al. also discloses different materials and/or different magnetic flux/field paths [302, 304.]
Wagoner et al. discloses the instant claimed invention except for the specific magnetic permeability and/or saturation magnetic flux density.
It would have been obvious at the time the invention was made to different magnetic materials that have desired magnetic permeability and/or saturation magnetic flux density for the core materials of Wagoner et al. for the purpose of facilitating and/or achieving the desired magnetic flux/field/density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837